—Judgment, Supreme Court, New York County (Walter Schackman, J.), entered on or about July 17, 1995, which confirmed the determination of respondent New York City Loft Board dated *154August 3, 1994, denied the petition and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The applicable regulation, 29 RCNY 2-09 (b) (2), provides coverage for a residential occupant in possession of a covered residential unit, even if the occupant is not a prime tenant and even if the landlord did not consent to a sublet, assignment or subdivision, as long as the occupant was in possession prior to July 27, 1987. Petitioner conceded that the individual respondents are residential occupants, and does not dispute that they were in possession of covered residential units prior to the window date as defined in Multiple Dwelling Law § 281 (4). There is no basis for petitioner’s insistence that applicable regulations make covered occupancy dependent on the landlord’s knowledge or consent (Kaufman v American Electrofax Corp., 102 AD2d 140, 142), or on a formal sublease or assignment.
We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Wallach, Kupferman, Williams and Mazzarelli, JJ.